PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

	









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/869,555
Filing Date: 24 Apr 2013
Appellants: Lewin et al.



__________________
J. Robert Brown, Jr.
For Appellants


EXAMINER’S ANSWER



This is in response to the appeal brief filed September 28, 2021.

	(1) Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 3, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejections
The following grounds of rejections are applicable to the appealed claims.
Claims 1, 6, 8–17, 22, 23, 27, 29–37, 39, 40, and 42–44 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  Final Act. 2–3.1
Claims 1, 6, 8, 9, 15–17, 22, 23, 27, 29, 30, 35–37, 39, 40, 43, and 44 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton et al. (US 10,353,718 B2; filed July 23, 2012).  Final Act. 4–12.
Claims 10 and 42 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Appellants’ admitted prior art (APAA) (see Spec. ¶ 127; fig. 9, item 906).  Final Act. 12–13.
Claims 11–13 and 31–33 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Rizk et al. (US 10,114,821 B2; filed Aug. 11, 2005).  Final Act. 13–14.


	(3) Response to Arguments
THE § 112 REJECTION
In the response received December 2, 2020, Appellants amended independent claims 1, 17, 23, and 37 to recite “wherein the second device does not execute the application.”
	The Examiner finds that Appellants’ Specification does not support the recited negative limitation.  Final Act. 2–3.
I. Paragraph 116 of Appellants’ Specification
	Appellants assert “[p]aragraphs 116 and 117 of Appellant[s’] specification provide support, implicit and explicit, for both the first and second electronic devices and their respective inter-operation, as claimed in independent claims 1, 17, 23, and 37.”  Br. 12.  Regarding paragraph 116 of Appellants’ Specification, Appellants argue because the “Specification states that the mobile device outputs a display object ‘so that it is a ‘read-only’ display object that provides information pertaining to the application but does not provide a means of manipulating or interacting with the application[,]’” then “Appellant[s’] Specification provides support for” the negative limitation.  Id. at 13.
	The Examiner respectfully disagrees.  At the outset, the Examiner notes Appellants’ arguments appear premised on the assumption that the second device does not execute the application while the other limitations of the independent claims are being performed.  See id.  But method steps are not ordinarily construed to require an order unless they expressly or implicitly require performance in that order.  Altiris v. Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003) (citing Interactive Gift Express, Inc. v. CompuServe Inc., 256 F.3d 1323 (Fed. Cir. 2001)).  “First, we look to the claim language to determine if, as a matter of logic or grammar, [the method steps] must be performed in the order written.”  Altiris, 318 F.3d at 1369.  If the claim language itself does not require performing the steps in that order, the Examiner then looks to the Specification “to determine whether it ‘directly or implicitly requires such a narrow construction.”‘ Id. at 1370.  Here, the Examiner finds the claim language itself or the Specification does not limit the second device to not execute the application while the other limitations of the independent claims are being performed.  Thus, the independent claims, under a broadest reasonable interpretation, are broad enough to include the second device not executing the application at times other than the times in which the other limitations of the independent claims occur.
It is well settled that negative limitations are permissible forms of expression to define the scope of a claimed invention.  See generally Animal Legal Defense Fund v. Quigg, 932 F.2d 920, 923 (Fed. Cir. 1991).  But “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure.”  Manual of Patent Examining Procedure (MPEP) § 2173.05(i) (9th ed. Rev. 08.2017, Jan. 2018)(emphasis added).  The Examiner emphasizes “basis” since “[t]he mere absence of a positive recitation is not basis for an exclusion.”  Id. (emphasis added).
Paragraph 116 of Appellants’ Specification recites 
Whilst the processor of the personal computer 500 outputs the display object 700, the processor 240 of the mobile device 100 may modify the display object 700 output on the screen 204a so that it is no longer a selectable display object.  The processor 240 of the mobile device 100 may instead output the display object 700 so that it is a `read-only` display object that provides information pertaining to the application but does not provide a means of manipulating or interacting with the application.
basis supporting a second device not executing an application.  See MPEP § 2173.05(i).
II. Paragraph 117 of Appellants’ Specification
Next, regarding paragraph 117 of Appellants’ Specification, Appellants argue support for the negative limitation is found because 
[m]odification of the application executable code is not required for the personal device because the application is not executing on the personal or second device, but instead on the mobile or first device.  Thus, Appellant[s’] Specification, in paragraph 117, also supports that, while the second or personal device may interact with the application, the application is running on the first or mobile device, not the second or personal device.

Br. 13.
The Examiner respectfully disagrees.  Paragraph 117 of Appellants’ Specification recites 
In this manner, a user can interact with applications running on a mobile device 100 via a personal computer operating system (OS).  Furthermore, by receiving inputs to the application via the display object output on the second device but not the display object output on the mobile device 100, no modification of the application executable code is required.

At the outset, the Examiner notes the Specification provides insufficient antecedent basis for the term “the application executable code” as recited in paragraph 117 of the Specification.  Notably, the Examiner is uncertain whether 
Assuming “the application executable code” refers to executable code corresponding to “the application” that receives inputs via a display object output on a second device, then the Examiner finds “the application executable code” resides on the first device recited in paragraph 117 of the Specification.  But the Examiner also finds that no modification of the application’s executable code residing on the first device when the first device receives inputs from the second device is not a basis that the second device does not execute the application.  Thus, the Examiner finds paragraph 117 of the Specification provides no basis supporting a second device not executing an application.  See MPEP § 2173.05(i).
III. Summary
	In summary, the Examiner finds no basis in the Specification supporting the second device not executing the application.  Accordingly, “[a]ny claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) . . . as failing to comply with the written description requirement.”  MPEP § 2173.05(i) (emphasis added).

THE OBVIOUSNESS REJECTION OVER KIMPTON
I. “modifying, by the first device, the display object to a suitable format for display on a second display of a second device”

The Examiner finds Kimpton’s host system item 122 (the claimed “first device”) is capable of performing specific functions.  See Final Act. 5 (finding Kimpton teaches the host system item 122 (1) executing application item 123; (2) generating a display object item 124; and (3) displaying the display object on a See id. (citing Kimpton 4:28 and fig. 1a, item 120).
The Examiner finds although Kimpton’s client device item 120 (the claimed “second device”) modifies a display object item 124 (the claimed “display object”) to a suitable format for display on a display of client device item 120 (the claimed “second device”), Kimpton’s host system item 122 (the claimed “first device”) does not modify the display object item 124 (the claimed “display object”) to the suitable format for display on the display of client device item 120 (the claimed “second device”).  See Final Act. 5–6; see also Advisory Act. 4.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007), especially if the combination would not be “uniquely challenging or difficult for one of ordinary skill in the art,” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418). “If a person of ordinary skill can implement a predictable variation, . . . § 103 likely bars its patentability.”  Id. at 417
The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Kimpton’s client device item 120 (the claimed “second device”) that modifies the display object item 124 (the claimed “display object”) to the suitable format for display on the client device item 120 (the claimed “second device”)’s display with Kimpton’s host system item 122 (the claimed “first device”).  See Final Act. 7; see also Advisory Act. 5.  The Examiner finds such a substitution results in Kimpton’s host system item 122 (the claimed “first device”) modifying the display object item 124 (the claimed “display object”) to the suitable format for display on the client device See Final Act. 7; see also Advisory Act. 5.  Thus, the Examiner finds such a substitution would have merely yielded a predictable result, and, therefore, would have been an obvious variation to an ordinarily skilled artisan at the time of Appellants’ invention.  See Advisory Act. 5; see also KSR, 550 U.S. at 417 and MPEP § 2143(B) (reciting “[t]he rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.”).
With respect to Appellant’s arguments, at the outset, and for the reasons discussed above, the Examiner agrees with Appellants’ argument that “neither Kimpton’s first device nor Kimpton’s second device modify a display object for display on a display of a different device.”  Br. 15; see also id. at 16 (arguing “Kimpton merely describes a client device performing scaling on an object for display on the same client device, not modifying the object by one device to a suitable format for display on a display of a second device.”).  Notably, as discussed above, the Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Kimpton’s client device item 120 (the claimed “second device”) that modifies the display object item 124 (the claimed “display object”) to the suitable format for display on the client device item 120 (the claimed “second device”)’s display with Kimpton’s host system item 122 (the claimed “first device”).  See Final Act. 7; see also Advisory Act. 5.  
Moreover, Appellants’ assertion that “[t]he Examiner . . . asserts that because Kimpton discloses two devices, it would be obvious to swap that Kimpton’s second device for Kimpton’s first device” (Br. 14–15) is nonresponsive to the rejection for the reasons discussed above.  Notably, as discussed above, the Examiner concludes it would have been obvious to one of ordinary skill in the art See Final Act. 7; see also Advisory Act. 5.  
Next, Appellants argue 
[a] “simple substitution,” as suggested by the Examiner actually only replaces element X with element Y.  If one were to make a simple substitution of Kimpton’s devices as suggested by the Examiner, the devices of Kimpton would continue to modify a display object for display on itself or the same device, not a different device.”

Br. 15–16 (quoting Office Act. 5).
The Examiner is unpersuaded of error because Appellants’ argument is nonresponsive to the rejection for the reasons discussed above.  Notably, as discussed above, the Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute Kimpton’s client device item 120 (the claimed “second device”) that modifies the display object item 124 (the claimed “display object”) to the suitable format for display on the client device item 120 (the claimed “second device”)’s display with Kimpton’s host system item 122 (the claimed “first device”).  See Final Act. 7; see also Advisory Act. 5.  
	Next, Appellants argue “the Examiner is attempting to make a ‘simple substitution’ of one device for another and then change the fundamental operation and interaction of the actual devices taught by Kimpton in an attempt to reinvent Kimpton to achieve Appellant[s’] claimed device and method.” Br. 16.
The Examiner is unpersuaded of error.  The Examiner finds Appellants have not presented sufficient evidence or technical reasoning explaining why the proposed substitution changes an operation principle for Kimpton.  One purpose of Accord id. (reciting “scaling may be performed at the client device 120”; emphasis added).
II. “transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display”

Claim 1 (emphasis added) recites “transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display.”  At the outset, the Examiner notes “for rendering on the second display while the display object is displayed on the first display” merely indicates an intended use of the display object.  See Final Act. 6; Advisory Act. 6.  As such, the recited intended use limits the display object to those that are capable of enabling rendering itself on the a display while it is displayed on a first display.  See Advisory Act. 6.  The Examiner finds Kimpton’s calculator illustrated in fig. 1a, item 124 (the claimed “display object”) is capable of enabling rendering itself on the a display while it is displayed on a first display, and as such, Kimpton at least suggests the limitation.  See id.  
Even assuming “for rendering on the second display while the display object is displayed on the first display” is not intended use of the display object, the Examiner finds Kimpton’s host system item 122 (the claimed “first device”) transmits display object item 124 (the claimed “display object”) to a client device item 120 (the claimed “second device”) for rendering on a second display.  See See id.  The Examiner finds Kimpton does not teach, in italics, transmitting, by host system item 122 (the claimed “first device”), the display object item 124 (the claimed “display object”) for rendering on the second display while the display object item 124 (the claimed “display object”) is displayed on the first display.  See id. at 6–7.
The Examiner concludes 
it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s first device to transmit the display object to the second device for rendering on the second display while the display object is displayed on the first display since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946))

Id. at 7.
	Appellants argue 
in order to transmit while displaying, the displaying step must logically precede the transmitting step. Thus, the Examiner has improperly asserted that the pending claim steps may be performed in any order and used such justification to avoid acknowledging that Kimpton simply fails to disclose the claimed element of “transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display.

Br. 17 (citing Mformation Technologies, Inc. v. Research in Motion Ltd., 764 F.3d 1392, 1398-1400 (Fed. Cir. 2014) and “Amgen Inc. v. Sandoz Inc. (Fed. Cir. 2019).”).
The Examiner is unpersuaded of error.  At the outset, the Examiner notes Appellants’ argument not commensurate with the scope of the claim, which does not recite the displaying of the displaying object on the first display from claim 1, 2  Moreover, contrary to Appellants’ argument, although claim 1’s ordering of the method steps places the displaying at line 11 after the displaying at lines 5–6, method-steps are not ordinarily construed to require a specific order of performance of the method-steps unless the Specification or claims expressly or implicitly require the performance in that specific order.  See Altiris, 318 F.3d at 1369 (citing Interactive Gift Express). 
Moreover, Appellants’ arguments are not responsive to the rejection.  Notably, contrary to Appellants’ argument that the Examiner avoids acknowledging that Kimpton fails to teach the disputed limitation (see Br. 17; but see id. at 16 acknowledging “[t]he Examiner admits that Kimpton fails to disclose” the disputed limitation), the Examiner acknowledges that Kimpton fails to disclose the disputed limitation (see Final Act. 6–7 (reciting “Kimpton does not teach, in italics, . . . transmitting, by the first device, the display object to the second device for rendering on the second display while the display object is displayed on the first display.”)).
Moreover, contrary to Appellants’ argument that the Examiner asserts that the pending claim steps may be performed in any order, the Examiner concludes “it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s first device to transmit the display object to the second device for rendering on the second display while the display object is displayed on the first display.”  Final Act. 7.
Prima Facie case of Obviousness
Appellants argue “the Examiner has not properly established a prima facie case of obviousness.”  Br. 14, 17.
	The Examiner respectfully disagrees.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Appellants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over Kimpton; and (3) explained the rejection in sufficient detail to permit Appellants to respond meaningfully.  See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011); see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990).  Thus, a prima facie case of obviousness has been established for independent claims 1, 17, 23, and 37.
(4) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P ZARKA/Primary Examiner, Art Unit 2449 
                                                                                                                                                                                                       Conferees:
/ATTA KHAN/Primary Examiner, Art Unit 2449 

/HERMON ASRES/Primary Examiner, Art Unit 2449   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Answer, the Examiner refers to (1) the Specification filed April 24, 2013 (“Spec.”); (2) the Final Rejection, mailed May 3, 2021 (“Final Act.”); (3) the Advisory Action, mailed July 28, 2021 (“Advisory Act.”); (4) the Appeal Brief, filed September 28, 2021 (“Br.”).
        2 The Examiner recommends amending claim 1, line 11 to recite “while the displaying of the display object